Affirmed and Majority and Concurring Opinions filed April 28, 2022




                                  In The

                  Fourteenth Court of Appeals

                           NO. 14-20-00558-CV

         LITIGATION & RECORDS SERVICES, LLC, Appellant

                                    V.
                 QTAT BPO SOLUTIONS, INC., Appellee

                                   and

             QTAT BPO SOLUTIONS, INC., Cross-Appellant

                                    V.

 LITIGATION & RECORDS SERVICES, LLC; JAMES LEE, JR.; JAMES
 LEE LAW FIRM, PC; LEE & MURPHY LAW FIRM, GP; CLAYTON A.
   CLARK; CLAYTON A. CLARK, ESQ., PC; AND CLARK LOVE &
                 HUTSON, GP, Cross-Appellees

                 On Appeal from the 281st District Court
                         Harris County, Texas
                   Trial Court Cause No. 2015-50482
                            CONCURRING OPINION

      I agree with the majority’s resolution of LRS’s appeal. I also agree with the
majority’s ultimate holding in QTAT’s appeal that the trial court did not err when
it granted LRS’s JNOV because there was no evidence in the record that LRS and
Lee had the intent not to perform at the time the letter agreement was signed.
However, I write separately to point out that I disagree with the majority’s
conclusion that Lee’s statement in the July 2012 letter agreement, that it was his
intent “to realize a profit as soon as possible,” is too indefinite to be actionable as
fraud as a matter of law. Because I believe we should resolve QTAT’s appeal
against it only because QTAT failed to introduce evidence of a present intent not to
perform, I respectfully concur.




                                        /s/       Jerry Zimmerer
                                                  Justice

Panel consists of Justices Jewell, Zimmerer, and Wilson (Jewell, K., majority).




                                              2